Hemphill, Ch. J.
The plaintiffs in error assign eight grounds for the reversal of the judgment, no one of which appears to be well taken.
There may, perhaps, be some irregularity in not taking an interlocutory judgment by default against Vandyke, who did not appear, but the stature provides only that this may be done, and not positively that it shall be entered. The statute also declares that but one final judgment shall be given in the suit. (Art. 706, Dig.) When this is done, the rendition of tlie prior interlocutory judgment becomes immaterial. If it be error, it is one of which the plaintiffs-in error cannot complain, as it saves them from costs which would otherwise have been increased.
Judgment affirmed.